 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDTransport Company ofTexasandOil,Chemical andAtomicWorkers International Union,AFL-CIO.Case 23-CA-3103June 30, 1969DECISION AND ORDERBY MEMBERSFANNING, BROWN, AND JENKINSOn April 3, 1969, Trial Examiner George J. Bottissued his Decision in the above-entitled proceeding,finding thatRespondent had engaged in certainunfair labor practices within the meaning of theNational Labor Relations Act, as amended, andrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. He alsofound that Respondent had not engaged in certainotherallegedunfairlaborpracticesandrecommendeddismissalof these allegations of thecomplaint. Thereafter, the Respondent filed certainexceptions to the Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theAct, the National Labor Relations Board hasdelegated its powers in connection with this case toa three-member panel.The Board has reviewed the rulings made by theTrialExaminer at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, andorders that the Respondent, Transport Company ofTexas, Corpus Christi and Brownsville, Texas, itsofficers, agents, successors, and assigns, shall taketheactionsetforthintheTrialExaminer'sRecommended Order, as so modified.''The Respondent contends in itsbrief thatitsBrownsville operation wentout of business and that there is no position to which Delgado could bereinstated and that partof the TrialExaminer'sRecommended Order isnow moot. Neither the General Counsel nor the Union has taken aposition on this matter Accordingly,we shall leave its resolution to thecompliance stage of the proceeding'Add asthe last paragraph of the notice the followingWE WILL notify Everado Delgado if presently serving in the ArmedForces of the UnitedStates of his rightto full reinstatement uponapplicationin accordance with the SelectiveServiceAct and theUniversalMilitaryTraining and ServiceAct,asamended, afterdischarge from theArmed Forces.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEGEORGE J. BOTT, Trial Examiner: Upon a charge ofunfair labor practices filed by the Union on August 14,1968, against Transport Company of Texas, herein calledRespondent or Company, the General Counsel of theNational Labor Relations Board issued a complaint andnotice of hearing dated October 8, 1968, in which healleged that Respondent had violated Section 8(a)(1) and(3) of the National Labor Relations Act, as amended,herein called the Act. Respondent filed an answer, and ahearing was held before me on November 20 and onDecember 3, 4 and 5, 1968, in Brownsville, Texas, atwhich all parties were represented. Subsequent to thehearing,Respondent and General Counsel filed briefswhich have been carefully considered.Upon the entire record in the case and from myobservation of the witnesses, I make the following:FINDINGS OF FACT1.THE COMPANY'S BUSINESSRespondent, a Texas corporation, has its principaloffice andplace of businessinCorpus Christi, Texas, andanother office and place ofbusiness in Brownsville,Texas,where it is engaged in transporting oil in tank trucks fromthe port of Brownsville, Texas, across the Mexican borderand return.During the 12-month period prior to theissuanceof the complaint, Respondent, in the course andconduct of its business operations, received in excess of$50,000 for the service of transporting oil from the port ofBrownsvilleacross theMexican border and return.'Respondent concedes, and I find that it is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDOilChemical and AtomicWorkers InternationalUnion,AFL-CIO,isa labor organizationwithin themeaning ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA.The Setting and the IssuesRespondent has two categories of employees workingfor it at its Brownsville terminal, drivers and mechanics,and on December 12, 1966, the Union was certified by theBoard as their exclusive representative for the purposes ofcollective bargaining.After the certification, the Unionand the Company met for bargaining on a number ofoccasions,the last meeting taking placeon October 7,1967,but the parties were unable to resolve theirdifferences and reach an agreement.On May 1, 1968, the Union called a strike and 17 ofthe 20 drivers in the unit participated, but the mechanicsand 3 drivers remained at work. The Company continuedto operate with three nonstriking drivers, and also usedthe mechanics to operate the equipment. In addition, theCompany hired eight permanent replacements for thestrikingdrivers.On May 3, 1968, the Union abandoned the strike andappliedforreinstatementofallstrikers.Since'Respondent performs this service for Pemex,an agencyof theMexicangovernment which owns the oil177 NLRB No. 82 TRANSPORT COMPANY OF TEXAS181Respondent'soperationsdidnotrequiremore,Respondent took back only four strikers at the time, butdidnotdischarge replacements.A few days later,Respondent recalled two more strikers and subsequently,as they were needed,recalled others.Because of a reduction in Pemex'srequirements,Respondent laid off four drivers on July 15, 1968. Noneof the replacements and none of the non-strikers wereaffected by the layoff, but all four employees laid off wereemployees who had participated in the May 1 strike andhad subsequently been recalled as business conditionswarranted.Thesefouremployeesaretheallegeddiscriminatees,and the principal issue in the case iswhether or not they were discriminatorily selected forlayoff because they had engaged in the May I strike. Inconsidering this question it must be accepted that the fourstrikers involved in this case had been legally replaced aseconomic strikers during the earlier strike.'B.TheJuly 15,1968,Layoff1.Respondent's explanation of the broad standardsused in selecting employees to be laid offEusebioCuellar,Leonardo de la Garza,EveradoDelgado, and Roumaldo Guerra, the four drivers laid offon July 15, allegedly for discriminatory reasons, hadparticipated in theMay 1, 1968, strike.'Delgado wasimmediately reinstated on May 4 with three other strikers,but because of business requirements,Guerra's,Cuellar's,and de la Garza's reinstatement was delayed,the latestreinstatement date of the four being on June 27, 1968.They were selected for layoff by Terminal Manager BrunkwithVicePresidentandGeneralManagerDodds'concurrence and approval,and the Company's explanationfor their selection is found in the testimony of Brunk andDodds, as well as in record statements of Respondent'scounsel.As soon as the strike began on May 1, 1968, Brunktelephoned Dodds in Corpus Christi and was instructed toget in touch with driver applicants who had earlierresponded to newspaper employment advertisements whenRespondent expected a strike in October 1967. Brunk didso, and by the end of the next day he had interviewed andhired eight striker replacements.When the replacementswere hired,they were told that they did not have tobelong to the Union to work for Respondent and thattheir jobs were not just for the duration of the strike butwere "permanent"as long as they did their workproperly.OnMay 4, after the strike was abandoned,replacements were retained, and Respondent,needing onlyfouradditionaldrivers,reinstatedManuel Buentello,'In an earlier case,Transport Company ofTexas,Case23-CA-3014,decidedOctober 25, 1968,a Trial Examiner found that the strike waseconomic.At this writing,the case is before the Board on GeneralCounsel's exceptions.'There is some question about the character or degree of Guerra'sinvolvement in the strike and about his request for reinstatement.AlthoughIfind that Guerra actually did not work during the strike,although hereported for work,and was in that sense a striker,regardless of hismotives,this is not of great importance because Respondent concededlybelieved that he was and treated him as if he were a striker.TerminalManager Brunk said he knew that Guerra was on strike.DispatcherCortinas knew that Guerra had gone home during the strike and did notwork during it, and Respondent's counsel stated on a number of occasionsthat Respondent dealt with all four discriminatees on the basis that theywere all strikers whether they actually were or not.SeeThe CooperThermometerCompany,154 NLRB 502, 504.Rafael Martinez,Delgado,and Justo Castillo.Brunk saidthat he made the decision as to which strikers to recalland that he chose those who he thought were the bestdrivers on strike and who would get along with the otherdriversandmechanics.4Subsequently,aspreviouslyindicated,fourother strikers, including three of theallegeddiscriminatees,were reinstatedasbusinessconditions warranted.'Brunk testified that he made the decision, with Dodds'approval, as to which drivers would be laid off in the July15 reduction in force. He said he "tried to lay them off inthe manner that they were hired in." In rehiring strikers,he had recalled the "best four men first," and therefore,when it was necessary to lay persons off, he let the lastfour strikers recalled go with one exception, Delgado, whohad had an accident after the strike which influencedBrunk's judgment in his case.Laying Delgado aside,itwas Brunk's testimony that inplanning thelayoff he decided that all of the drivers,including the non-strikers,replacements and returnedstrikerswere of equal ability.He then took intoconsideration the fact that the replacements had beenpromised permanent jobs so long as they met Companyrequirements.Although the record is not crystal clear,particularly because of Dodds' later testimony, the essenceof Brunk's testimony is that after deciding that all driverswererelativelyequal,andafterconsideringthatreplacements had been given a commitment, he thenlooked only to returned strikers in selecting employees forlayoff and chose the last strikers reinstated as candidateson the ground that since they were the last in they shouldbe the first out.'The Company knew that a layoff was likely for sometime before it happened, and Brunk was in touch withDodds about it for guidance more than once. He testifiedthat he discussed with him the men he had picked forlayoff and the reasons for selecting them, but he addedthat he "couldn't say exactly what was said" in theirdiscussion.He said he had no reason to discuss thecapabilities of employees who were not being laid off, thatthe names of the four men actually laid off were the onlynames he suggested to Dodds and he never thought aboutlaying off anyone else.Dodds had been advised in June of 1968 byRespondent's customer, Pemex,that shipments might bereduced shortly. He testified thatBrunktelephoned him inCorpus Christi on July 15 and told him that Pemex hadmade its decision to cut Respondent's allocations. Doddsthen told Brunk to lay up four units and lay off fourdrivers in accord with their previous plans, which he saidhad been discussed earlier with Brunk and Respondent'scounsel.According to him, the decision as to which fourdrivers should be laid off had been made 3 or 4 daysbeforeBrunk telephoned him that the possible cut inshipment was now definite.Dodds described the basis for the Company's decisionas to which drivers should be laid off. He said that whenhe learned that a reduction in force was inevitable, hediscussed the problem with Respondent'scounsel on atNine strikers were never reinstated either because they had beenreplaced or were never needed again'Two replacements, Santos Garza and Robert Bates, quit on May 16and June 21,respectively,leaving vacancies for two strikers'He said,for example that"he had to look to something else besidestheir actual ability"because all drivers "were good workers,basically"Also, he said he had to lay off "three of the last ones that were employedafter the strike ended," and so he"went to the drivers who engaged in thestrike to pick the three from,to lay off." 182DECISIONSOF NATIONALLABOR RELATIONS BOARDleast two occasions, and asked for guidelines to follow inthe reduction. Attorney Brown told him that the easiestway out of the problem was to discharge the permanentreplacements, because, in that case, he would never get acomplaint from the Union. Attorney Brown went on toadd, however, that the Company had no duty to dischargethe replacements, but rather was obligated to retain thebest drivers, regardless of their Union affiliations. Thisproblem should be discussed with Brunk, Brown advised,and Dodds said he and Brunk proceeded to discuss, bytelephone mostly, but once face to face, the selection ofthe best drivers to be retained.In his first conversation with Brunk, Dodds said he laiddown the general guidelines that counsel had given him,and he instructed Brunk to select his best 12 drivers, andwhen he had done that, Dodds would discuss the 4 menthathad to be terminated. A day or two later, inBrownsville, Brunk gave Dodds the names of four menthathe had selected for layoff, and Dodds said heexamined Brunk "very carefully" on the basis for hisselectionof each person. Delgado's driving record wasdiscussed, and the fact that he had been in two accidentsafter the strike, and had not reported one of them, enteredinto the decision to let him go. Dodds also recalled thatthe driving records of some of the other drivers werecompared, including those to be retained as well as thoseconsidered for layoff, but at the same time he was"keeping inmind the guidelines as set out by ourattorney,Mr. Brown, that as a matter of law we did havean obligation to the men we hired as replacements duringthestrike."Thiswas so, Dodds said, because theCompany had promised those men permanent positions,and the strikers were not entitled to special consideration.Brunk had a difficult time making up his mind as towhich were his best 12 drivers and which was the leastdesirable4.Dodds said, for with the exception ofDelgado, the ones selected were "as good drivers orexperienced drivers, well qualified drivers, as were" the 12who were kept.As in Brunk's case, it appears from Dodds' testimonythatalthoughalldriverswereequallyqualified,Respondent's commitment of permanency to replacementswas a factor relied on in the layoff as was the fact that thefourmen laid off were the last strikers rehired, exceptDelgado who was a special case. This is so even thoughDodds at times emphasized more than Brunk did theselectionof the "best 12" men for retention anddisavowed any intention to eliminate strikers as such.Examples of his position, which is spread over many pagesof the record, are, in addition to what has already beenset forth, the following:The Company had "made a commitment to thesereplacement drivers," he said, and since the returningstrikerswere reemployed in direct order of theirdesirability, the ones reemployed last were "the leastdesirable of those that went on strike." He did state thathis instructions to Brunk "were not to keep the permanentpeople and just get rid of the returning strikers," but heconceded that at least three of the men laid off were"basically equal" to the drivers retained, and he addedthathewas acting on instructions of counsel thatRespondent was not obligated to discharge replacementsfirst,because they had "equal rights, if not preferentialrights, over other drivers, providing they were of equaldesirability."Having a corp of equally competent drivers in itsemploy, Respondent had to decide which ones to let go,and Dodds said that in doing this "Brunk examined hisown conscience. He also took into consideration, `Well,who did we hire last? Who was the last driver we calledback to work?' Meaning that he was the least desirable ofthose that were called back to work." He added that"there was less obligation, moral obligation, on our part,on the Company's part, to keep these men that we hadhired last." He pointed out, as an example, that striker delaGarza, had been hired (reinstated) on June 26 andtherefore had been working just 2 or 3 weeks. This factorwas weighedagainstRespondent's commitment to thereplacements, Dodds said, but he added that Respondentdid not consider de la Garza or the other strikers whowere recalled to be "new employees." At another point inthe record, Dodds answered, in response to a questionabout the "equality" of the men laid off in relation to themen retained, that they "were equal basically . . . exceptas I testified earlier, that these three were the last threehired of the returning strikers, which meant that they werethe least desirable of the returning strikers."Under examination by Respondent's counsel, Doddsrepeated that he had told Brunk to "select the best twelvemen to remainon the work force," but he also repeatedthat Brunk had advised him that there were no "duds" onthe work force prior to the layoff. He advised Brunk thathe should not show preferential treatment to returningstrikers, but he also advised him that he had no obligationto discharge replacements first, and "that as a matter offact indications were that possibly they should receivepreferential treatment."'2.The evidence with respect to any specific criteriaused in selectingemployees for layoffIt is difficult to define any specific criteria, eitherobjective or subjective, which Respondent claims to haveused in picking the "best" drivers for retention and the"worst" for layoff because Brunk's and Dodds' testimonyisnot always clear.Moreover, if any measurements ofdriver desirability were utilizedin comingto a conclusionthat all drivers were "equal," as both Brunk and Doddssaid they were, it is not always clear whether they claimthat any comparisons of relative worth were made bythem at all of all drivers without regard to theirparticipation in the strike.Itmust be repeated that Brunk testified that he decidedwhich strikers to recall after the strike and he recalled theoneshe thought were the "best" drivers first. "Best"included ability to get along with other employees, hesaid.Brunkstated that accident records were considered,but he qualified this to add that this was not given muchconsiderationby him because he had not been terminalmanager forlong, andthe records were in Corpus Christi,in any case, and not at his disposal. From a negative pointof view, he stated that the employee's record forabsenteeismor tardiness did not enter into his judgment indeciding who to recall first, and neither did their drivingrecords, experience generally, or length of service withRespondent.He repeated, however, that the employees'"general work attitude"was an elementconsidered.Brunkhired the eight replacements during the strikewith Dodd's approval, but how carefully the records, skills'ApparentlyRespondent's counsel, as indicated, agreed that, everythingelsebeing equal,Respondent'scommitment to replacements causedRespondent to look only to rehired strikers in selecting personsfor layoff,because, in discussing the choice of Delgadofor layoff, even though he hadbeen oneof the firstrehired,he stated that Delgado's accident was a"factor considered in trying to decidewhichof these last seven people,eight people, all strikers,should be selected for inclusions in thelayoff." TRANSPORT COMPANY OF TEXAS183or attitudes of these replacements were reviewed is unclearfromhistestimony,andheconceded that theirrecruitment was a hurried thing.' He also said that it wasthe "policy" of the Company to check applicants' drivingrecords before they are hired.When it became necessary to lay off four drivers onJuly 15, Brunk had 17 drivers employed, including a fewnonstrikers, 6 replacements, and 8 reinstated strikers.Brunk selected four employees for layoff. He was unableto check company records of all drivers, for these recordsare kept in Corpus Christi. Aside from an undevelopedpoint he made about the four selectedbeingthe four whowere the "worst" in "getting along with others," his onlycriteria, as I have indicated earlier, seems to have beenthat the four let go were the last of the strikers reinstatedand so must have been the "worst" of the reinstatedgroup. Other than that, his view was that there were no"duds" among the staff and all drivers were "equal" inability.Dodds, as set forth in greater detail above, afterconsultingRespondent's counsel, laid down "generalguidelines" for Brunk's guidance, telling him to select the"best" 12 drivers for retention and promising to discussthe remainder with him when he saw him. Although hesaid he examined Brunk carefully later on the four hechose for layoff, it is difficult to say from his testimonywhat he examined Brunk on, and impossible to say whatfactors, other than participation in the strike by strikersandcommitmentsmadetoreplacementsweredeterminative. At one point, Dodds stated that the drivingrecords of all men were considered and discussed, butlater he said that the records of only some of the menretainedwere discussed. In any event, whatever wasdiscussed and however it was determined who should beretained and who should go, he agreed with Brunk that,on July 15, Respondent "had a good bunch of men,"including the strikers who had been reinstated, workingfor it and so they were relatively equal in "desirability" inthe Company's eyes.'The testimony of Respondent's witnesses is somewhatmore precise in respect to the reason for layoff inDelgado's case. Brunk testified that he considered anaccident in which Delgado had been involved after he wasreinstated as "one strike against him" when he chose himforlayoff.Delgadowas one of the four driversimmediately reinstated after the strike was called off, and,in that sense, was one of the "best" drivers among thestrikers, but his accident after the strike weighed againsthim. It is a fact that Delgado was in an accident withCompany equipment on June 27, 1968, that he was citedby the Brownsville, Texas, police department for followingtoo closely and having defective brakes, that Respondent'sinsurance carrier investigated the accident and admittedliability.It is also true that after this accident Doddswrote a letter to Delgado, which he received on the day hewas laid off, stating that no disciplinary action would betaken against him, but any future accident would weigh'He could not remember whether he spoke with Hernandez about hisrecord,but he said to the best of his knowledge he did not, and heconceded that in that respect he was not sure of anything,because "theway the thing happened,ithappened so fast,we did the best we could "'Respondent'sbrief states that accident records, except in Delgado'scase,were"not even a factor considered in the selection for layoff, exceptin the sense that accident records were considered individually in CorpusChristi as each accident occurred,and it was decided at the time of thelayoff that no driver had such a bad accident record as to cause hisdischarge or to cause his selection for layoff and that "other factors shouldcontrol."very heavily against him in making a determination abouthis employment. Dodds said he wrote this letter becausehe felt that Delgado was at fault, but, since there was noone injured and property damage was not "too heavy," nodisciplinary action should be taken. According to Dodds,Delgado's accident was discussed with Brunk when itcame time for the layoff and the accident affected hisdecision in that case. It also appears from Dodds'testimony that Delgado had hit a post at one time andfailed to report it to the Company. This was an additionalfactor which entered into his and Brunk's decision to letDelgado go in the layoff. Brunk testified that he had nopersonal knowledge of Delgado's June 27 accident and heneversaw the accident report.He also had littleknowledge of the post hitting incident, for he said he wason vacation at the time. It is also clear from the testimonyof both Brunk and Dodds that Delgado's driving habits orrecord, if it was a factor in his layoff, was not comparedwith the driving record of replacements, but only with thatof strikers who had been reinstated."3.The evidence with respect to the driving recordsof a number of Respondent's drivers employed onJuly 15, 1968Although Respondent takes the position that accidentrecordswere not a factor considered in selection forlayoff, except in Delgado's case, because all drivers wereconsidered to be equally desirable from management'spoint of view, nevertheless the background and records ofdrivers retained and drivers laid off may be of somesignificance in determining why Respondent chose onlyreinstated strikers for layoff.Delgado never had an accident before the strike, andthe other alleged discriminatees, de la Garza, Cuellar, andGuerra, never were involved in driving accidents withRespondent's equipment, either before or after the strike.Santiago Gutierrez, Gilberto Leal, and Jesus Munozwere drivers who did not participate in the strike. Itappears from Gutierrez' personnel file that he wasinvolved in an accident with a company truck in October1965 in which there was total damage to the power unitand the trailer. Guiterrez was not given a police citation,however, and the file shows that the other party to theaccident,one of Respondent's competitors, admittedliability and paid the fullclaim.Munoz' file contains awrittenwarning from Dodds, dated February 19, 1968,stating that the Company had received two complaintsabout his driving from a resident of Brownsville and thatBrunk had also observed him driving in an unsatisfactorymanner.If this happenedagain,thewriter concluded,disciplinary action would be taken. The file also shows aminor accident in Munoz' case in April 1967; about whichhe was givena warningby Dodds. Leal's file contains anaccident report regarding an accident on July 9, 1968,describing a total loss of an automobile owned by theother party to the accident. Leal received no policecitation,however, but the other party did. It also appearsfrom the file that Dodds sent Leal a memorandum onAugust 14, 1968, telling him that he had been observed onseveral occasions not exercising proper driving habits andthat Brunk had spoken to him more than once about this.Dodds was unable to say that all of Leal's failings hadoccurred after July 15, 1968.Respondent's records also show that some of thereplacementshad been involved in accidents. Felix Reyes"See Brown's statement, fn7, supra. 184DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas involved in a minoraccidentinvolvinga hose at thecustomer's loading stationon June 28, 1968. Reyesadmitted fault.Replacement EustaquioGuerra's fileshows an accidenton June28, 1968,involvinghis truckand aprivate car.Guerra's file also showedthat he workedfor Respondentin the past and was terminatedin 1963because he wasinvolved in a wreck.The recordsstatethatthere was astrongordor ofalcohol in his case,and he was notconsidered eligible for rehire.Guerrahad also been in aminor accidentwithcompany equipmentinAugust 1962.Santiago Hernandez was hired as a replacement duringthe strike,and Respondent sent questionnaires to his pastemployers.He was employedby another company fromOctober 1967 to February1968,andthat employeradvised Respondentthathe hadfailed to report for work.Hernandez had had no accidents, but his employer did notconsider him a safe and efficientoperator of tractor-typeequipment,and statedthat itwould not rehire him.Another employer, for whichHernandez worked for anumberof years,advisedRespondentthat he had beeninvolved in accidents,that hewas not considered reliableand that itwould not rehire him.Replacement EdelmiroGarza'spersonnel file showsthat a year beforehe wasemployed byRespondent he wasinvolved in a motor vehicle accident and was charged withfailureto keep a proper lookout. Upon inquiry of hisformer employer,Respondent was advisedthat he hadbeen terminated becausethe Company had checked hisdriving record and foundit unsatisfactory.Not wishing tochancean accident,he was released.AlbertoFlores,a replacement,had no accidentsbetween the time he was hiredonMay 2 and July 15,whenthe layoff occurred, but his former employerreportedtoRespondent whenitchecked Flores that hehad been involvedinmore than one accident, that he wasnot considered a safe operator,that he had a record ofdrinkingon duty and thathe was not considered honestand reliable.Flores' formeremployer saiditwould notrehire him. Respondentalso checked Flores' record withtheTexasDepartmentofMotor Vehicles after he washired and found that he hadbeen cited for violations andhad been involved in accidents.4.Alleged threats to strikers because of their unionactivitiesThe complaint alleged that Respondent made certainthreats to returning strikers in violation of Section 8(a)(1)of the Act,and the evidence on this point is also relied onby General Counsel in support of his contention thatRespondent'sselectionofstrikersforlayoffwasdiscriminatorily motivated.Rogmaldo Guerra,one of the alleged discriminateeswho had been reinstated after the strike,was telephonedand told to report for work by Roberto Cortinas,Respondent's dispatcher,who General Counsel claims, butRespondent denies is a supervisor."Guerra was confusedabout the date he reported for duty, but it appears to havebeen on May 7 or 8. He testified that,when he reported,Cortinas and Brunk appeared,and Brunk made certainstatements to him.According to Guerra, Brunk said thatthere would be new rules governing drivers and that "ifany drivers have any accidents,traffic tickets or anything,he is going to be fired."Guerra also said that Brunk toldhim that employees who "stuck"with the Company wouldhave "a job as long as we want," but those who belong totheUnion"haveno rights" and they are "onlytroublemakers." Guerra amplified this last statement toadd that Brunk said"first, if we belong the Union wehave no rights,we might lose our jobs."Brunk denied that he told any employee or striker thathe would lose his job if he continued to engage in unionactivities.He also said he had no knowledgeof Cortinastelling any employee that Respondent'sruleswould bestrictly enforced after the strike."Cortinas was present when Brunk spoke with Guerrawhen he returned to work after the strike.He testifiedthat Brunk told the employee that there was an opening ifhe wished to work.Guerra indicated that he did, andBrunk told him that he did not have to belong to theUnion to work for Respondent,and also explained thatsome of the drivers who had gone on strike had beenpermanently replaced.Brunk also advised the employeenot to get into any discussion or arguments withreplacementsorwithemployeeswhoworked forRespondent's customer.Cortinas denied that Brunk statedthat Guerra had no rights if he belonged to a union, thatunions were troublemakers and that the employee mightlosehis job.Cortinas denied that he or Brunk saidanything about company rules being strictly enforcedbecause of the strike,and he added that, in fact, the ruleshave not been more strictly enforced or changed at all.Icredit Brunk's general denial and Cortinas'specificdenials of the coercive remarks attributed to Brunk byGuerra. First of all, Guerra's memory was not good. Thiswas apparent from his first statements as a witness inwhich he fixed his recall to work as weeks after heactually was called back,and also from my observation ofhim. Second,his testimony was somewhat confused and,inmy opinion,exaggerated in part.As indicated earlier,in his direct examination, he seemed to add,almost as anafterthought,Brunk's alleged statement about losing hisjob.This impression is reinforced by his subsequentomissionof that part of the threat when he was asked toreport his testimony.On further examination,he insistedthat Brunk had made such a threat,but it does not appearinthestatementhe gave the Board agent in theinvestigationof this case.Ifind that Brunk did notthreaten employees with loss of employment if theycontinued their union activities,as the complaint alleged. Ialso find that neither Brunk nor Cortinas threatenedemployees with stricter enforcement of Respondent's workrules because they had engaged in a strike."Leonardo de la Garza,allegeddiscriminatee,wasreinstated on June27, 1968,when one of the replacementsquit.Brunk was ill or on vacation at the time,and de laGarzawas interviewedbyCortinasbeforehewasreinstated.According to de la Garza, Cortinas told him"There is a substantial amount of testimony about Cortmas' statusscattered throughout the record,but I find it unnecessary to resolve theissue, since I find that Cortinas did not make the threat attributed to himby employee de la Garza."The complaint alleged that Cortmas,not Brunk,made the threat aboutstricter enforcement of work rules, but, as set out above,Guerra testifiedthat it was Brunk.Brunk was examined on these points by Respondent'scounsel after Brunk was called by General Counsel for cross-examinationunder Rule 43(b). Apparently,counsel wanted to excuse Brunk and nothave to recall him again laterAt the end of Respondent'scase,Respondent's counsel,in view of Guerra's testimony about Brunk, asked totake Brunk's deposition because he was ill.It appeared that Brunk wouldnot be sufficiently recovered to be able to be interrogated for at least aweek, and I denied Respondent's request.Respondent's counsel nowadvises me in his brief that Brunk died after the hearing in this matter."Guerra conceded that Brunk did not connect the change in work rulesto the Union or the stoke in so many words.This was an impression hegot from Brunk's remarks. TRANSPORT COMPANY OF TEXASthat he now had his job back, that he did not have "tobelong to anyunion in; order to have, a job, with theCompany" and that, if he continued to belong toa union,he "could lose (his) job permanently." There was alsosome discussion about not getting into arguments withnew drivers or the mechanics. Cortinas denied that he toldde la Garza that if he continued to belong to the Union hecould lose his job or that he said anything to him aboutthe Union at all, except that de la Garza did not have tobelong to the Union to work for Respondent. Although itappeared to me at the time that de la Garza wasattempting to faithfully recall Cortinas' words, I do nothave enough confidence in his recollection to credit histestimony against Cortinas' denial. It appears from de laGarza's testimony at another point in his examination thatCortinas told him that he would lose his job "definitely"if he remained a member of the Union. Previously he hadused the word "permanently," but then he maintained that"definitely" or "definitively" was the word. De la Garzacannot speak or understand English and his testimony wastranslated by an interpreter. Although I am confident thatthe translation was faithful, de la Garza did not comethrough with conviction or precision. It also appears thathedidnot recall everything that was said in theconversation. Despite a doubt that Cortinas, too, did notrecall all that was said when he spoke with de la Garza,hisdenial of threats was convincing." I find that theevidencewillnot support a finding that Cortinasthreatened de la Garza with loss of employment if hecontinued his union activities."C. Analysisand ConclusionsWhen Respondent reinstated Delgado, Guerra, Cuellar,and de la Garza as its business increased on vacanciesoccurred after the strike was called off, it was doing nomore than the law required even if these men had beenproperly replaced during an economic strike." This is sobecause strikers remain employees if they have notsecured substantially equivalent employment and their"basic right to jobs cannot depend upon job availability"at the very moment the strike is concluded for this wouldmake the right to reinstatement depend on "technicalitiesrelating to the application."" If, after the conclusion ofthe strike,Respondent had refused to reinstate the fourallegeddiscriminateeswhenbusinessimprovedorvacancies occurred, it would have committed an unfairlabor practice because the effect of its conduct would havebeen to discourage employees from exercising their rightsto organize and strike guaranteedby the Act." InTheLaidlawCorporation,"theBoardmade it clear thatstrikers are entitled to "full reinstatement to fill positionsleftby the departure of permanent replacements,"including the restoration of all seniority rights that theyhad at the time of the strike. Stated in another way,reinstated economic strikers who were once replaced, butrecalled when vacancies occur or other business conditionswarrant it, are not to be treated as newly hired employees"He said he did not caution de la Garza about discussions withpermanent replacements or mechanics or customer's employees,but I thinkhe did for thistype ofdiscussion occurred when other strikers werereinstated,as appears from Cuellar's testimony,which Cortinas confirmed"The complaint alleged that Cortinas told employees that TerminalManager Brunk had made this threat De Is Garza testified that heunderstoodCortmas'remarks as not his own but as relaying Brunk'sinstructionsonly, because "everything he tells us Brunk tells him."This isan additional bit of imprecision adding uncertainty to de la Garza'stestimony185butmust be treated "uniformly with non-strikers withrespect to whatever benefits accrue to the latter from theexistence of the employment relationship."'"Respondent did not require strikers who were beingreinstated to file new employment applications, submit tophysical examinations or take driving tests, and in thatrespectitmighthaveappearedatthetimeofreinstatement that they were being "fully" reinstated, butwhether they were in fact being restored to the samestatus they occupied before the strike could not actuallybe determined until a real test of that status would occur.This first happened when it was necessary to reduce thestaff on July 15, and I am convinced that the evidencedemonstrates that when the issue arose strikers were notaccorded the same advantages that non-strikers andreplacements derived from their employment, but wereconsidered as more vulnerable. In my opinion, the recordin the case cannot be read in any other way than as anexposition of the different standard by which the strikersand non-strikers and replacements were judged in thelayoff.Strikers were placed in an inferior position andtreated differently than they would have been if they hadnot interrupted their employment by a strike. Inevaluating replacements, Respondent added to their worththe commitment it had made to them of permanentemployment, but when it measured strikers it made noallowance for their prior employment, but for all practicalpurposes considered them as employees newly hired. Thushandicapped,reinstatedstrikerswereseriouslydisadvantaged in the competition for jobs. The favorableallowance which replacements were afforded gave them abetter chance to survive a cut and made it more likelythat reinstated strikers would be caught in the reduction inforce.Strikerswere classified apart from all otheremployees and compared only with each other whenemployees were being considered for layoff. By thesedisparate techniques, Respondent tipped the scales againstthe reinstated strikers for they were not appraised solelyon merit and without regard to their strike activity. UnderRespondent's formulae they would have had to have beensuperior to other employees to have survived in thereduction in force. This is evident from the testimonywhich has been set forth above.Looking at the testimony in the light most favorable toRespondent, all drivers employed on July 15 were on thesamelevel of competence, efficiency and ability. If thiswere true, then the only characteristic that distinguishedthe laid-off employees from those retained was theirparticipation in the strike. This becomes more apparentfromRespondent's emphasis on its commitment toreplacements and its stress on its selection of reinstatedstrikers for layoff on the basis of the order in which theyhad been reinstated, its point being that since the allegeddiscriminateeswere called back to work after four otherstrikers had been reinstated, and because strikers werebeing reinstatedinaccordwith the degree of their"desirability" (competency), the discriminatees rankedlower than those reinstated ahead of them, and thisresulted in their layoff. Thus, the only objective standardused, or suggested as havingbeen used,in determiningwho should be laid off -onceit had been determined that"N.L.R B v Fleetwood Trailer Co,389U.S. 75;The LaidlawCorporation,171 NLRB No. 175."N.L.R B. v. Fleetwood Trailer Co.,supra"N L R B v. Fleetwood Trailer Co., supra"Supra,fn. 16."Great Dane Trailers. Inc.,150 NLRB 438, enfd. 388 U S. 26. 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDall drivers were"equal"-wasthe orderin which strikershad been reinstated.Respondent was not required to give preference tostrikersorplace non-strikersand replacements in asubordinate position when deciding who to retain, and inchoosing among"equals"itcould have given controllingweight to many factors unrelated to concertedactivity, butinstead it chose to put equals into two different pools anddrawonly from the one marked "striker."This kind ofdiscrimination is illegal discrimination under the cases, forthe reinstated strikers were classified on the basisof theirprotected strike activity and treateddifferentlyand lessfavorablythan they would have beenif they had notinterrupted their employment by engaging'in the strike.Reinstated strikerswere not treateduniformlywithnon-strikers and replacements because their continuedemployment was not determinedby thesamecriteria. Thedifference in treatment was substantial for it resulted insubstantially increasing the strikers chances of being laidoff.By setting up two classes of "equal"employeesseparated on the basis ofwhether theyhad commitmentsof employment or had been recently rehired after a strike,Respondent divided its employees on the basis of invidiousconsiderations.By establishing such illegal dual standardswith its resultant selection of the alleged discriminatees forlayoff,Respondent violated Section 8(a)(1) and(3) of theAct.Ithas been assumed to here that Respondent didconsideralldriversasbeingon the same level ofcompetence,but the evidencereallypoints the other way,and I find that Respondent actually did not view all itsdrivers as "equally desirable" in regard to drivingability.On the otherhand,the record supports a finding that thereinstatedstrikerswho were laidoff on July 15 weresuperior at least to some of the drivers retained,and thissupports the findingthatRespondent relied more on thestrikeactivityof the persons laid off than it did on anynondiscriminatory consideration."First ofall,returning to Respondent's explanation ofhow it chose replaced strikers for reinstatement, Brunkand Doddstestified that the "best"drivers were takenback first.However,only eight strikers were taken backandeightorninewereneverreinstated.Thediscriminatees,therefore,were by Respondent's owndefinition better than eight otherstrikerswho Respondenthad kept in its regular employ before the strike. If thereinstated strikers were among the "best"of the totalcomplementof strikers,its a fair inference,which I draw,that theywere presumptively better than the replacementswho Brunk "hurriedly"hired within 48 hours.Second,the driving records of some of the employeesretained,which have been set out above,lend additionalsupport to such an inference.Guerra, Cuellarand de laGarza never had an accident and had good drivingrecords.Delgado had one accident costing slightly over$500 and also hit a post.On the other hand,nonstrikershad had accidents,even if minor,and certain replacementshad been involved in accidents and were not consideredsafeand efficient driversby their formeremployers.Respondent's own policy with respect to discharging foraccidents is a rather severe one.Wisely recognizing theimportance of highwaysafety fromnumerous points ofview,"it insists on uncontrolled discretion in discharging""f all drivers were equal,as Respondent contends,then the fact that theonly 4 out of 17drivers pickedfor layoffwere all strikers and that 9nonstrikers and replacements were not affected is mathematically someevidencethat strikeactivity was an element involved in the decision.employees involved in accidentswhether theyare actuallyat faultor whetheror not it had beenso determined. Thecomparative records of those retained and thoselaid offviewed in the lightof this policy indicate that the strikers,despite theirrelativelygood records,werepreferred forlayoffoverreplacementswho had beenpromisedemployment.Third,despite what the files might haverevealed aboutsafety,no real comparisonof the driving habits orpotential of strikers was made against the replacements.Brunk made no comparisons because hehad no records,and Dodds was vagueabout anycomparisons he hadmade.The onlydeterminationtheyadmit making is thatno driver was a"dud," that is,eligiblefor immediatedischarge because of his record,but this isnot the same assaying that,in selecting employeesfor temporary layoff,themost desirablefrom a safety point of view wereretained.Iconclude, therefore, that the driving records ofemployees evidencesthatRespondent gavepreferredtreatment to nonstrikers and replacements as a class whenit chose employeesfor layoff.Respondent contendsthat the recordin the case willnot support a finding that its actionin laying off thediscriminatees was motivated by antiunion considerations.Ihave found that Respondentdid notmake certainstatementsallegedly violative of the Actwhich might haveshown motivationin regard to the discriminatees,but thisis not controlling,for it is also established,as the Boardnoted inLaidlawCorporation,that "certain employerconduct,standing alone,is so inherentlydestructive ofemployee rights thatevidence ofspecificmotivation is notneeded.""InLaidlawCorporation,the Board, relying ontheprinciplessetforth inFleetwoodTrailerCo.,"N.L.R.B.v.Great DaneTrailer,"andN.L.R.B. v. ErieResistorCorporation,2'held with respect to one of thestrikers(Massey) involvedin that case,that his right toreinstatement did not expire when his originalapplicationwas made,and when his position again becamevacant, hewas "entitled to full reinstatement unlesstherewerelegitimate and substantial businessjustifications for thefailureto offercomplete reinstatement." It appeared inthat case that Massey had beenofferedemployment as anew employee or "as anemployee withless than rightsaccordedby fullreinstatement(suchasdenialofseniority)"and this, the Boardheld, "couldonly penalizeMassey for engaging in concertedactivity,was inherentlydestructiveofemployee interests,andthuswasunresponsive to the requirementsof the statute . . ."Since,in the circumstancesof thecase,therewas no validreasonwhy the strikershould nothave beenoffered"complete reinstatement"theBoardheldthattheRespondent's failureto do sowas a violationof Section8(a)(l) and(3) of the Act.InFleetwoodTrailer Co.,"therewas no needto proveantiunionmotivation, the Courtheld, when an employerfailed tohire strikers when newjobs were subsequentlyestablished. InGreat DaneTrailers,"proof ofantiunionmotivationagain did not appearwhen an employerrefused to pay strikers vacation benefits while at the same"See N.L R B v.Big Three Industrial Gas & Equipment Company.405F.2d 1140(C.A. 5)."171 NLRB No. 175."389 U.S. 375, 378"388 U.S. 26, 34"373 U.S. 221, 231"Supra."Supra. TRANSPORT COMPANY OF TEXAStime announcing that it intended to pay benefits tonon-strikers,but the Court held that the act was"discrimination in its simplest form" "which was capableof discouraging membership in a labor organization withinthemeaningof the statute." The Court noted that "Theact of paying accrued benefits to one group of employeeswhile announcing the extinction of the same benefits foranother group, who are distinguishable only by theirparticipation in protected concerted activity, surely mayhave adiscouragingeffect on either present or futureconcerted activity."The Court viewed the employer'sconduct as "having a potential for adverse effect onemployee rights" without deciding its degree, and, in theabsence of any evidence of properbusinessjustification forthe conduct, sustained the Board's finding of a violation.InErie Resistor Corp,"the Court concluded that theBoardwas entitled to view an employer's grant ofsuperseniority to strike replacements and to strikers whoabandoned the strike as so destructive of employee rightsthat it carried its "own indicia of intent" and which "isbarred by the Actunless savedfrom illegality by anoverridingbusiness purpose justifying the invasion ofunion rights."Ican see no real difference between Respondent'streatment of the former strikers chosen for layoff in thiseaseand the employer'sgrantof superseniority toreplacements inErie Resistor Corp.,or treating strikerMassey as a new employee, as the employer did inLaidlawCorporation.AlthoughRespondent has noseniority plan as such, length of service is a considerationwhich is normally considered by employersinmakingdeterminations about employee tenure.'° The effect ofRespondent'saction in treating reinstated strikers as aclassof employees first considered for layoff, even ifeverything else were equal, as Respondent contends, wasto treat them as if they had never worked for Respondentbefore and to take away from them a status that theywould have retained if they had notgone onstrike,because it is obvious that, if they had not, they wouldhave been considered and weighed on their own meritswith other employees in the event of a layoff. Strikerswere not given the "full and complete" reinstatement duethem because they were placed in a subordinate classdistinguished only by the exercise of their statutory rights.Such conduct is inherently destructive of employee rights,and Respondent has shown no business justification forselecting the former strikers for layoff, because, as statedmany times, it concedes that they were as "desirable"frommanagement's point of view as any employeeretained.Iconclude that by laying off Cuellar, de la Garza,Delgado, and Guerra Respondent violated Section 8(a)(1)and (3) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operations setforth in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among11373 U.S. at 231.30Although Respondentinsistson retaininguncontrolled discretion indischarge cases based onaccidents,Dodds stated that in evaluating theentire situation and makinga decision asto whether to discharge a driverwho had been involved in an accident years of service was an item thatmight be considered.187the several States, and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, it will be recommended that itcease and desist therefrom and that it take certainaffirmative action designed to effectuate the policies of theAct.It has been found that Respondent discriminatorily laidoffEusebioCuellar,Leonardo de la Garza, EveradoDelgado and Rumaldo Guerra. Cuellar and de la Garzawere recalled after the layoff and were working at thetimeofthehearing.Guerrawasalsoofferedreemployment,butturneditdown.Accordingly,Respondent will not be required to again offer themimmediateand full reinstatement to their formerpositions.Itwillberecommended,however,thatRespondentofferDelgadoimmediateandfullreinstatement to his former or substantially equivalentposition without prejudice to his seniority or other rightsand privileges, and make him whole for any loss of paysuffered by reason of the discrimination to the date ofreinstatement.Respondent shall also make Cuellar, de laGarza and Guerra whole for any loss of pay they sufferedby reason of the discrimination against them by paymentto them of sums of money they would have earned aswages from the dates of discrimination against them tothe dates of reinstatement, in de la Garza and Cuellar'scases, andthe date of refusal of reinstatement in Guerra's.In all cases,losses of wages shall be reduced by netearningsin accordance with the formula prescribed in F.W.Woolworth Company,90 NLRB 289, and interest onsuch sums shall run and be computed in accordance withthe formula prescribed in IsisPlumbing & Heating Co.,138 NLRB 716.Upon the basis of the foregoing findings of fact andupon the entire record in the case, I make the following:CONCLUSIONS OF LAW1.The Respondentis engagedin commerce within themeaning of Section 2(6) of the Act.2.The Union is a labor organization within themeaning ofthe Act.3.BylayingoffEusebioCuellar,Leonardo de laGarza,EveradoDelgado, and Roumaldo Guerra, theRespondent has engaged in andis engagingin unfair laborpractices within the meaning of Section 8(a)(1) and (3) ofthe Act.4.Respondent did not engage in independent violationsof Section 8(a)(1) of the Act by threatening employeeswithreprisalsbecause of their union activities, as allegedin the complaint.5.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusionsof law and upon the entire record in the case,Irecommend that Transport Company of Texas, itsofficers, agents, successors,and assigns, shall:1.Cease and desist from: 188DECISIONSOF NATIONALLABOR RELATIONS BOARD(a)Discouraging membership in the Union or in anyother labor organization,by laying off or refusing toreinstateemployees,orinanyothermannerdiscriminating against them in regard to their hire ortenureof employment or any term or condition ofemployment.(b) In any other like or related manner interfering with,restraining,or coercing employees in the exercise of rightsguaranteed by Section7 of the Act.2.Take the following affirmative action which isnecessary to effectuate the policiesof the Act:(a)Offer to Everado Delgado immediate and fullreinstatement to his former or substantially equivalentposition,without prejudice to his seniority or other rightsand privileges,and make him whole for any loss ofearnings he may have suffered as set forth in the sectionof this Decision entitled"The Remedy."Restore anyrights and privileges,including seniority rights,Cuellar, delaGarza, and Guerra may have had prior to their layoffand make them whole for any loss of earnings as set forthin the section entitled"The Remedy."(b) Preserve and, upon request,make available to theBoard and its agents,for examination and copying, allpayrollrecords,socialsecuritypaymentrecords,timecards,personnel records and reports, and all otherrecords necessary in determining the amount due asbackpay.(c)Notify Everado Delgado if presently serving in theArmed Forces of the United States of his right to fullreinstatement upon application in accordance with theSelective ServiceAct andthe Universal Military Trainingand ServiceAct of 1948,as amended,afterdischargefrom the Armed Forces.(d) Post at its terminal in Brownsville,Texas, copies ofthe attached notice marked"Appendix.""Copies of saidnotice, on forms to be providedby theRegional DirectorforRegion 23, shall,afterbeing duly signed by anauthorized representative of Respondent,be posted by itimmediately upon receipt thereof, and be maintained by itforaperiodof 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered,defaced,or covered by any other material.(e)Notify the Regional Director for Region 23, inwriting,within 20 days from the date of the receipt of thisDecision,what steps the Respondent has taken to complytherewith.':IT IS FURTHER RECOMMENDED that the allegations of thecomplaint that Respondent violated Section 8(a)(1) of theAct by threatening employees with reprisals because oftheir union activities be dismissed."In the event this Recommended Order be adopted by the Board thewords"aDecision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice.In the furtherevent that the Board'sOrder be enforced by a decree of a United StatesCourt of Appeals,the words "a Decree of the United States Court ofAppeals Enforcing an Order" shall be substituted for the words "aDecision and Order.""In the event that this RecommendedOrder be adopted by the Board,this provisionshall be modifiedto read."Notify saidRegional Director inwritingwithin 10 daysfrom the dateof this Order what steps theRespondent has takento comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act we hereby notify our employees that:WE WILLNOT discourage membership in or activitieson behalf of Oil, Chemical and Atomic WorkersInternationalUnion,AFL-CIO,or any other labororganization by treating employees who engaged in astrikeand were reinstated as new employees, or byfailingtooffersaidemployees full and completereinstatementtotheirformerpositions,orbydiscriminating against them in any other manner withrespect to their hire,tenure or any term or condition ofemployment.WE WILL NOTin any like or related manner interferewith,restrain,or coerce our employees in the exerciseof rights guaranteed in Section7 of the Act.WE WILL make Eusebio Cuellar,Leonardo de laGarza,Everado Delgado,and Roumaldo Guerra wholefor any loss of earnings they may have suffered as aresult of the discrimination against them.Cuellar andde la Garza have previously been reinstated, andGuerra has turned down an offer of reinstatement, butall the rights and privileges they enjoyed before thestrike are being restored to them.We will also offerDelgado immediate and full reinstatement to his formerpositionwithout prejudice to his seniority or otherrights and priviliges.TRANSPORTCOMPANY OFTi X AS(Employer)DatedBy(Representative)(Title)Thisnotice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered,defaced,or covered by any other material.If employees have any question concerning this noticeor compliancewithits provisions, theymay communicatedirectlywith the Board'sRegionalOffice, 6617 FederalOfficeBuilding,515 Rusk Avenue, Houston, Texas 77002,Telephone713-228-4296.